PER CURIAM.
Paul L. Savino appeals his convictions for lewd and lascivious molestation and battery. While none of the issues raised in the appeal merit reversal, one deserves discussion.
Mr. Savino contends that the trial court committed fundamental error when extensive portions of his audio-taped statement to the police were admitted into evidence without objection. During the interview, the interrogating officer repeatedly told Mr. Savino that the child victim was credible and that he believed Mr. Savino was lying. The State concedes that many of the comments on the tape, had they been objected to, would have been properly excluded. However, the tape was admitted without objection, and we cannot conclude that the error was fundamental. If a remedy exists, the matter is best left to appropriate postconviction proceedings.
Accordingly, we affirm Mr. Savino’s convictions and sentences, but remand for correction of a scrivener’s error in the written judgment, which mistakenly reflects a conviction for sexual battery, while Mr. Savino was found and adjudicated guilty of the lesser included offense of battery. In addition, because the State concedes the written judgment contains a $135 court costs and fines that the trial court previously ordered stricken, we also remand for correction of this scrivener’s error.
AFFIRMED; REMANDED for correction of scriveners’ errors.
ORFINGER, MONACO and LAWSON, JJ., concur.